Citation Nr: 0400475	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for tinea pedis (athlete's 
foot).  



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 1999 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
tinea pedis (claimed as athlete's foot).  A videoconference 
hearing before the undersigned member of the Board was held 
in May 2001.  In June 2001, the Board found that the evidence 
submitted was new and material, reopened the claim, and 
remanded the issue to the RO for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Chronic tinea pedis was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current tinea pedis is related to service.  


CONCLUSION OF LAW

The veteran does not have chronic tinea pedis due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The veteran was notified of the VCAA 
in the Board decision of June 2001, and of VA's duty to 
assist under the enacted legislation by letter in October 
2002.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that discussions as contained in the November 
1999 rating action, the December 1999 statement of the case 
(SOC), the June 2001 Board decision and remand, and the 
October 2003 supplemental statement of the case (SSOC), have 
provided the veteran with sufficient information regarding 
the applicable rules.  The letter, remand, SOC, and the SSOC 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefits 
sought.  The letter also notified him of which evidence was 
to be provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran also testified at a videoconference hearing before 
the undersigned member of the Board in May 2001.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim of 
service connection for tinea pedis.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Additionally, in a statement received in 
November 2003, the veteran indicated that he had no 
additional evidence to submit and wished to waive the 60-day 
waiting period and have his appeal forwarded to the Board for 
appellate review.  Accordingly, the Board will proceed with 
adjudication of the issue of service connection for tinea 
pedis.  

Factual Background

The service medical records show that the veteran was seen 
for athlete's foot on one occasion (in July 1966), and was 
given a soaking solution and an ointment.  The medical 
records show no further complaints, treatment, or diagnosis 
of athlete's foot or a chronic foot disorder during service.  
On a Report of Medical History for separation from service in 
July 1967, the veteran specifically denied any skin disease 
or foot problems, and no pertinent abnormalities were noted 
on examination at that time.  His separation examination 
showed his feet were normal.  

The veteran made no mention of any foot problems of any sort, 
including athlete's foot on his original application for VA 
compensation benefits received in June 1969.  No pertinent 
abnormalities or diagnosis of athlete's foot (tinea pedis) 
was noted on VA examination in March 1970, or on subsequent 
examinations in December 1982, November 1984, or July 1986.  

The first reported complaint of a foot problem subsequent to 
service was in May 1990.  At that time, the veteran reported 
that he used over-the-counter medications for his feet.  No 
specific findings were noted at that time.  A diagnosis of 
tinea pedis was reported in October 1990.  Subsequent VA 
outpatient records show treatment for tinea pedis on several 
occasions from 1990 to the present.  

In a letter to the veteran's daughter dated in May 2001, a 
private chiropractor, W. Melvin, Jr., stated that tinea pedis 
may stay in the skin indefinitely.  He opined that, based 
upon his conversation with her about the veteran's foot 
problems, there was a very real possibility that the 
veteran's current tinea pedis was related to his fungal 
infection in service.  

At a videoconference hearing in May 2001, the veteran 
testified that he had chronic problems with athlete's foot 
ever since military service and that he treated it with over-
the-counter medications for many years.  He testified that he 
first sought medical treatment for his foot problems at a VA 
medical facility in 1990.  

When the veteran was examined by VA in June 2003, the 
examiner indicated that the veteran's claims file was not 
made available and that he had reviewed only a few VA medical 
records from 1998 to the present.  Based on the veteran's 
reported history of chronic foot problems since service and 
the available medical reports, he opined that his current 
tinea pedis could be related to his symptoms in service.  

The veteran's claims file, including the service medical 
records and all VA outpatient records from 1986 to the 
present were obtained and forwarded to the VA physician who 
examined the veteran in October 2003 for review.  The 
examiner indicated that he had reviewed the entire record, 
including the letter from Dr. Melvin, and provided a detailed 
medical history of the veteran's foot problems.  The examiner 
rendered an opinion to the effect that there was no 
relationship between the veteran's fungus infection in 
service and his current problems with athlete's foot.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Analysis

In the instant case, the veteran contends that he first 
developed athlete's foot during service and that he has had 
chronic problems ever since.  Although the veteran is 
competent to relate that he experienced skin problems on his 
feet, he is not a medical professional competent to offer an 
opinion as to the etiology of the symptoms.  Savage, 10 Vet. 
App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records confirm that the veteran was 
treated for athlete's foot during service.  However, the 
competent evidence of record does not show that the fungus 
infection was chronic or that he had any further problems 
with athlete's foot until many years after his discharge from 
service.  During service, he was seen on only one occasion 
and was given a soaking solution and ointment.  His symptoms 
resolved without residual disability as evidence by the 
absence of any complaints or abnormalities on his separation 
examination approximately one year after the single incident.  
Furthermore, the veteran specifically denied any problems 
with skin disease or foot trouble at the time of his 
separation examination in July 1967.  Despite his assertions 
of chronic athlete's foot since service, the veteran never 
mentioned his foot symptoms when examined by VA in 1970, 
1982, 1984, or 1986.  Likewise, while the veteran was seen by 
VA on an outpatient basis numerous times from 1986 to the 
present, he made no mention of any foot problems until 1990.  

The Board has considered the letter from Dr. Melvin.  
However, Dr. Melvin is a chiropractor, not an M.D., and is 
not shown to have any particular medical expertise involving 
skin diseases of the feet.  Moreover, Dr. Melvin has never 
examined the veteran or reviewed any of his records.  His 
opinion was based on second hand information as provided by 
the veteran's daughter.  

On the other hand, the October 2003 VA opinion was rendered 
by a podiatrist who was provided with and reviewed the entire 
claims folder in the course of evaluating the claim.  The VA 
physician noted that the veteran had been treated for 
athlete's foot on one occasion during service, that there 
were no complaints or abnormalities of the feet at the time 
of his separation examination, and that there was no evidence 
of any treatment for recurring problems until 1990, some 23 
years after his discharge from service.  While he indicated 
that Dr. Melvin was partially correct in stating that fungus 
infections may remain dormant, he was incorrect to assert 
that it could do so indefinitely.  Chronic tinea pedis is 
characterized by acute exacerbations, which tend to occur 
seasonally if the infection is not cured in the interim.  He 
noted that while the veteran exhibited a pattern of chronic 
tinea pedis since 1990, he opined that it was not likely 
related to the original infection in service.  He explained 
that the absence of any recurring problems from 1967 to 1990, 
followed by a pattern of chronic recurring infections since 
1990 weighed against a finding that his current athlete's 
foot was related to the episode in service.  The Board finds 
this opinion to be more persuasive than the generalized 
statement by a chiropractor who has never examined the 
veteran or reviewed any of his medical records.  

In light of the discussion above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinea pedis.  Accordingly, the appeal is 
denied.  


ORDER

Service connection for tinea pedis is denied.  




		
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



